DETAILED OFFICE ACTION

Status of Claims

	Amendment filed 01/19/2022 is acknowledged. Claims 1-3,6-9,11,12,14,17,48-56 are pending. Claims 8,48-56 remain withdrawn from consideration. Claims  1-3,6,7,9,11,12,14,17 are under consideration. 

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 1,step c), addresses “concentrating the solution to produce an anti-inflammatory composition”. The term “concentrating” is not clear, he specification, although providing particular examples for  processing the biological material in a device by contacting the  biological material with a solid extraction material, does not provide a standard for ascertaining what processes are encompassed by “concentrating” (is merely reducing the volume of the solution by, e.g., evaporating, is concentrating?), and 

Response to arguments
Applicant asserts that specification “ discloses that the anti-inflammatory composition can be prepared by reducing the liquid volume of a cytokine cell suspension, e.g., by removing a portion of the liquid comprising the cytokine producing cells. See, e.g., Specification paragraph [0080].”
However, said paragraph teaches use of solid extraction material, rather than simply reducing the liquid volume:


    PNG
    media_image1.png
    332
    602
    media_image1.png
    Greyscale


Indeed, simply reducing the liquid volume would have increases concentration of all components of the solution, rather than enriching solution with a particular component of interest. 
103Indeed

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-3,6,7,9,11,12,14,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leach et al. (US 20140274894; 03/15/2013) or Binder et al. (US 20140274895; 03/15/2013) or O’Shaughnessey et al. (Inflammation Research, Vol. 60, No. 10, pp. 929-36, 2011).

The above patent applications and publication of the inventors and assignee of the instant application teach method for generating an anti-inflammatory composition comprising comprise a) obtaining a biological material from a subject, b) determining input concentrations of an anti-inflammatory cytokine and of an inflammatory cytokine in the biological material, wherein the anti-inflammatory cytokine inhibits the activity of the inflammatory cytokine; c) processing the biological material in a device by contacting the  biological material with a solid extraction material to generate an anti-inflammatory 

The references do not teach the same mathematical equation for determining Efficacy Ratio as instantly claimed:

    PNG
    media_image2.png
    115
    441
    media_image2.png
    Greyscale

However, the equation merely indicates that the composition is enriched with anti-inflammatory cytokine as a result of the processing the biological material (concentrating step).  The references describe generating solutions enriched in anti-inflammatory cytokines, i.e., generating solutions with increased ratios of anti-inflammatory proteins to inflammatory proteins. Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result, i.e., i.e., determination of whether a solution is enriched in anti-inflammatory cytokine(s). 
. 

Response to arguments
Applicant argues that “he references currently cited as a basis for rejection disclose further processing an anti- inflammatory composition after determining there has been enrichment in anti-inflammatory cytokine, e.g., repeating steps (c) - (e) of the present claims” and that “the present claims are directed to determining whether processing the solution causes the relative amount of anti-inflammatory cytokine to inflammatory cytokine to remain the same or to be diminished such that the composition would not be therapeutically effective as an anti- inflammatory, or whether processing improves the ratio to render the composition therapeutically more effective”.  In response, the rejection acknowledges that the references do not teach the same mathematical equation for determining Efficacy Ratio as instantly claimed. However,  equations themselves are not a patentable subject matter. The objective of the method discussed in the references is  generating solutions rich in anti-inflammatory cytokines (see, e.g., 20140274894, Summary).  The references address mathematical calculations of the same problem, using same parameters. The use of particular mathematical means utilizing the particular equation as claimed would have accomplished the same result, i.e., i.e., determination of whether a solution is enriched in anti-inflammatory cytokine(s). As for repeating the method steps until the solution is sufficiently enriched, it would be obvious to artisan to 

Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/quidance/eTD-info-l.isp.
Claims 1-3,6,7,9,11,12,14, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of Leach et al. (US 102080950) or claims 1-24 of Binder et al. (US 9950035). 

Leach et al. or Binder et al.  teach method for generating an anti-inflammatory composition comprising comprise a) obtaining a biological material from a subject, b) determining input concentrations of an anti-inflammatory cytokine and of an inflammatory cytokine in the biological material, wherein the anti-inflammatory cytokine inhibits the activity of the inflammatory cytokine; c). processing the biological material in 

The references do not teach the same mathematical equation for determining Efficacy Ratio as instantly claimed:

    PNG
    media_image2.png
    115
    441
    media_image2.png
    Greyscale

However, the equation merely indicates that the composition is enriched with anti-inflammatory cytokine as a result of the processing the biological material (concentrating step).  The references describe generating solutions enriched in anti-inflammatory cytokines, i.e., generating solutions with increased ratios of anti-inflammatory proteins to inflammatory proteins. Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified  mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have 
Response to arguments

The rejection is maintained for the same reasons as addressed in the response to arguments to rejection under 103(a) above.


Conclusion.
	No claims are allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb